DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 15-20) in the reply filed on 11/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the examiner.  This is not found persuasive because the groups require search in different class/subclass and prior art applicable to one group may not be applicable to the other(s).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because of the use of heavy shading.  Note that solid blacks shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, 18, “the plurality of channels”, “the recess”, “the circular ends” lack antecedent basis and it is unclear what they are referring to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 fails to further limit the claims because the claims are directed to a method for creating a stain resistant vessel and claim 20 is directed to a step of catching liquid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,767,715 to Hughes and US 2016/0278557 to Esposito.
Regarding claims 15, 18, Hughes discloses an obvious method for creating a non-slip vessel/stain resistant vessel comprising inserting a vessel (12) comprising a plurality of nodules (28) into a base (30), securing the vessel (12) between the plurality of channels (44) inside of the recess, wherein the plurality of channels comprises a circular end (Figs 6-7), locking the plurality of nodules into the circular ends of the plurality of channels (col.2, ll. 40-65).  Hughes does not explicitly teach the base being non-slip.  However, Esposito discloses a beverage container (Fig 3) and in particular disclose vessel (80) inserted within a non-slip base (20) (Fig 7, ¶0052).  One of ordinary skill in the art would have found it obvious to incorporate non-slip material to the base of Hughes as suggested by Esposito in order to prevent skidding over flat surfaces.

Claim(s) 15-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,770,748 to Elliott in view of US Patent No. 2,997,199 to Reachi and Esposito.
Regarding claims 15, 18, Hughes discloses an obvious method for creating a non-slip vessel/stain resistant vessel comprising inserting a vessel (2) comprising a plurality of nodules (23) into a base (4), securing the vessel (2) between the plurality of channels (12) inside of the recess, wherein the plurality of channels comprises an end (narrow end), locking the plurality of nodules (23) into the ends of the plurality of channels (col.4, ll. 20-35).  In particular, although Hughes shows the nodules (23) on the base and the channels (12) on the vessel, Hughes suggests the reverse arrangement (col. 4, ll. 10-15) and one of ordinary skill in the art would have found it obvious to have the nodules on the container and the channels on the base for interlocking engagement since it has been held that rearrangement of parts would be obvious if changing the positions would not have modified operation of the device.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Elliott does not teach the shape of the channels such that it had a circular end.  However, Reachi discloses an engagement mechanism (Fig 1) comprising a nodule (17) being locked into circular end of a channel (18).  One of ordinary skill in the art would have found it obvious to change the shape of the channel such that it had a circular end as suggested by Reachi in order to facilitate locking.  Elliott does not explicitly teach the base being non-slip.  However, Esposito discloses a beverage container (Fig 3) and in particular disclose vessel (80) inserted within a non-slip base (20) (Fig 7, ¶0052).  One of ordinary skill in the art would have found it obvious to incorporate non-slip material to the base of Hughes as suggested by Esposito in order to prevent skidding over flat surfaces.
Regarding claim 16, Hughes further discloses nonslip base formed from a polymer (col. 4, ll. 44-46).
Regarding claim 20, Hughes further discloses non-slip base (coaster) catches liquid from vessel (col. 8, ll. 28-33).

Claim(s) 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Reachi, Esposito and US 2013/0313270 to Winterberg.
Regarding claim 17, 19, the modified Elliott teaches the obvious method of claim 16, 18 but does not explicitly teach the polymer made of vulcanized rubber.  However, Winterberg discloses a base structure (Fig 7) having vulcanized rubber (26) to resist wear and tear (¶0037).  One of ordinary skill in the art would have found it obvious to utilize vulcanized rubber as the polymer to manufacture the base of the modified Elliott as suggested by Winterberg in order to resist wear and tear since it has been held that selection of a known plastic to make a container of a type of made of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735